              Case 4:20-cv-02388 Document 1-3 Filed on 07/07/20 in TXSD Page 1 of 1
                                                       Exhibit 3
K
  a
     t
         e

             J
                a
                   n
                       k
                           e
Subject:                           O will be removed from hello and it will become hell


From: Puneet Agarwal <a.puneet07@gmail.com>
Subject: O will be removed from hello and it will become hell
Date: April 1, 2020 at 8:51:20 PM CDT
To: "Brent@oxley.com" <brent@oxley.com>

Now listen if u don't pay me my money for snort my lauwyer is suing GoDaddy today itself and will stop transfer of ur
domain names.
It's ur wish to think according to ur understanding.
Till now I never ever thought to bring ur other domains in trouble but now I will act as u only gave me this idea today

It doesn't matter whether those new registrar are based in India or not ,when they are doing business in india and
earning money through indian public ,they will accept court order. It's just matter of time.
Do u think they will risk millions of dollars of their business with indian customers just because of their Domain
names.
I will file case against them as well in india and indian govt has at least power to block their websites in india if they
don't follow court order
Pls don't force me to take these kind of extreme steps and to register police first information report against you
based on snort
I am requesting u again n again.
Previously also u asked me to file case during snort time of ur lies n u see I hv done it.
This time all of ur domain names will be blocked. I have some other written evidences against you from other
sources sir
Please please do not force me much




                                                             1
